Exhibit Certification of Chief Financial Officer Pursuant to 18 U.S.C Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Not Filed Pursuant to the Securities Exchange Act of 1934 In connection with the Quarterly Report of Ohr Pharamceutical, Inc (the “Company”) on Form 10Q for the period ending June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof )the “Report”), I, Andrew Limpert, Chief Financial Officer, and Secretary/Treasurer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
